Citation Nr: 0907821	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-09 529	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for degenerative joint disease and degenerative disc disease 
of the cervical spine. 

2. Entitlement to an initial compensable rating before July 
18, 2006, and an initial rating higher than 10 percent from 
July 18, 2006, for degenerative joint disease and 
degenerative disc disease of the lumbar spine. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

H. E. Costas, Counsel 
INTRODUCTION

The Veteran, who is the appellant, served on active duty for 
training from October 1980 to February 1981 and on active 
duty from September 1983 to March 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of  rating decision in May 2004 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In May 2004, the RO granted service connection for a cervical 
spine disability as well as a lumbar spine disability.  The 
cervical spine disability was assigned an initial disability 
rating of 10 percent and the lumbar spine disability was 
assigned an initial noncompensable rating.  In August 2006, 
while on appeal, the RO increased the rating for the lumbar 
spine disability to 10 percent, effective July 18, 2006.    

In June 2007, the Veteran appeared at a hearing before a 
Decision Review Officer.  A transcript of the hearing is in 
the record. 


FINDINGS OF FACT

1. Throughout the pendency of the appeal, degenerative joint 
disease and degenerative disc disease of the cervical spine 
are manifested slight limitation of motion, forward flexion 
of greater than 30 degrees, a combined range of motion of 
greater than 170 degrees; and no neurological manifestation 
or objective neurological abnormality or incapacitating 
episodes having a total duration of at least two weeks, but 
less than four weeks during the past 12 months. 



2. Before July 18, 2006, degenerative joint disease and 
degenerative disc disease of the lumbar spine were 
characterized by subjective complaints of pain and X-ray 
evidence of degenerative arthritis without objective evidence 
of pain on motion, limitation of motion, neurological 
manifestation, objective neurological abnormality or 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks during the past 12 months; 
from July 18, 2006, degenerative joint disease and 
degenerative disc disease of the lumbar spine are manifested 
by slight limitation of motion; forward flexion of greater 
than 60 degrees, a combined range of motion of greater than 
120, and no neurological manifestation or objective 
neurological abnormality or incapacitating episodes having a 
total duration of at least two weeks, but less than four 
weeks during the past 12 months. 

CONCLUSIONS OF LAW

1. Throughout the pendency of this appeal, the criteria for 
an initial rating higher than 10 percent for degenerative 
joint disease and degenerative disc disease of the cervical 
spine have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.40. 4.45, 4.59, 4.71a, Diagnostic Code 
5290 (in effect before September 26, 2003); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (in effect September 23, 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (in effect 
September 26, 2003).  

2. Before July 18, 2006, the criteria for an initial 
compensable rating for degenerative joint disease and 
degenerative disc disease of the lumbar spine have not been 
met: 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, Diagnostic Code  5292, 5295 (prior to 
September 26, 2003), Diagnostic Code 5293 (in effect 
September 23, 2002); Diagnostic Code 5293 (prior to September 
26, 2003); and Diagnostic Codes 5242, 5243 (effective 
September 26, 2003); 



from July 18, 2006, the criteria for an initial rating higher 
than 10 percent for degenerative joint disease and 
degenerative disc disease of the lumbar spine have not been 
met:  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, Diagnostic Codes 5292, 5295 (prior to 
September 26, 2003), Diagnostic Code 5293 (in effect 
September 23, 2002); Diagnostic Code 5293 (prior to September 
26, 2003); and Diagnostic Codes 5242, 5243 (effective 
September 26, 2003).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  



Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated 
in January 2004, on the underlying claims of service 
connection.  Where, as here, service connection has been 
granted and initial disability ratings have been assigned, 
the claims of service connection have been more than 
substantiated, the claims have been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once the claims of service 
connection have been substantiated, the filing of a notice of 
disagreement with the RO's decision rating the disabilities 
does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claims for 
initial higher ratings for disabilities of the cervical and 
lumbar segments of the spine.  Dingess, 19 Vet. App. 473; 
Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
a claim.  The RO has obtained the service treatment records 
and VA records.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The Veteran was afforded VA 
examinations in December 2003, in July 2006, and in 
July 2007.

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

During the pendency of the appeal, the rating criteria for 
rating a disability of the spine were amended.  The Board is 
required to consider the claim in light of both the old and 
new criteria to determine whether an increase is warranted.  
If the amended rating criteria are favorable to the claim, 
the amended criteria can be applied only from and after the 
effective date of the regulatory change. The Veteran does get 
the benefit of having both the old and new criteria 
considered for the period after the change was made.  
VAOPGCPREC 3-2000.

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered. 38 C.F.R. §§4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In any form of arthritis, 
painful motion is also a factor. 38 C.F.R. § 4.59.

For VA rating purposes, the normal ranges of motion of the 
cervical spine are forward flexion to 45 degrees, extension 
to 45 degrees, lateral flexion, right and left, 45 degrees, 
and rotation, right and left, 80 degrees.  The combined range 
of motion of the cervical spine is 340 degrees.  38 C.F.R. § 
4.71a, Plate V.

For VA rating purposes, the normal ranges of motion of the 
thoracolumbar spine are forward flexion to 90 degrees, 
extension to 30 degrees, lateral flexion, right and left, 30 
degrees, and rotation, right and left, 30 degrees.  The 
combined range of motion of the thoracolumbar spine is 240 
degrees. 38 C.F.R. § 4.71a, Plate V.

1. Cervical Spine

Factual Background 

The current claim was received on September 4, 2003.



On VA examination in December 2003, the Veteran complained of 
neck stiffness and muscle aches.  On range of motion, flexion 
and extension were to 45 degrees, lateral flexion to 45 
degrees with pain on motion, and rotation to 80 degrees.  
There was tenderness to palpation in the areas of C4 and C5.  
X-rays revealed degenerative joint disease. 

In May 2004, the RO granted service connection for 
degenerative joint disease and disc disease of the cervical 
spine and assigned an initial disability rating of 10 percent 
under Diagnostic Codes 5010 (traumatic arthritis) an 5242 
(degenerative arthritis). 

VA records show that in July 2004 X-rays revealed 
degenerative disc disease of the cervical spine and cervical 
radiculopathy was not found on an electromyelogram (EMG).  In 
March 2006, on an initial kinesiotherapy assessment, ranges 
of motion of the upper extremities were within normal limits 
with full range of motion against gravity and full resistance 
in the upper extremities. 

On VA examination in July 2006, the Veteran complained of 
sharp cervical spine pain radiating into the upper 
extremities.  The examiner noted that the Veteran was self-
sufficient with regards to day-to-day activities, except for 
overhead activities.  Physical examination demonstrated 
straightening of the normal curvature of the cervical spine.  
Forward flexion was to 40 degrees.  Extension was to 45 
degrees.  Lateral flexion was to 40 degrees, right and left.  
Rotation was to 60 degrees, right and left.  Range of motion 
testing did not reveal any associated pain or additional 
limitation of motion with repetitive use.  There was 
objective evidence of  moderately severe stiffness as well as 
significant bilateral paracervical muscle guarding with 
intermittent spasms and tenderness to touch.  Sensory 
evaluation revealed diminished sensation in the ulnar 
distribution in the upper extremities. Reflexes were full and 
equal.  There was no history of incapacitating episodes.  



VA records show that in January 2007 the Veteran complained 
of chronic neck pain that had become constant in February 
2006.  The Veteran denied any radicular symptoms.  Neurologic 
examination revealed normal bulk and tone throughout the 
upper extremities.  There were no deficits noted on manual 
muscle testing.  Sensation to light touch was intact. 
Pinprick sensation was decreased on the right ulnar side 
below the elbow.  The deep tendon reflexes were intact.  

There was tenderness to palpation throughout the cervical 
spine.  The examiner referred to an EMG in August 2006 EMG, 
which was normal with no evidence of peripheral neuropathy or 
right cervical nerve root lesion.    

On VA examination in July 2007, the Veteran complained of 
sharp shooting pain with right arm numbness.  She denied 
experiencing any acute flare-ups that resulted in 
incapacitation over the past 12 months.  Physical examination 
of the cervical spine revealed normal posture, gait, 
curvature of the spine, symmetry in appearance, and symmetry 
in rhythm of spinal motion.  

Forward flexion was to 35 degrees.  Extension was to 35 
degrees.  Left lateral flexion was to 35 degrees with pain at 
endpoint.  Right lateral flexion was to 40 degrees.  Left 
lateral rotation was to 60 degrees with pain at endpoint.  
Right lateral rotation was to 70 degrees.  No additional 
limitation of motion was noted with repetitive motion due to 
pain, fatigue, incoordination, weakness or lack of endurance.  
There was objective evidence of painful motion without spasm, 
weakness, or acute tenderness.  The deep tendon reflexes were 
intact.  The examiner noted that the Veteran was able to 
perform her usual activities of daily living, such as 
operating a motor vehicle. 

An Initial Rating Higher than 10 percent

The Veteran's cervical spine disability was assigned an 
initial rating of 10 percent under Diagnostic Codes 5010 
(traumatic arthritis) and 5242 (degenerative arthritis).  

The schedular criteria for rating a disability of the 
cervical spine were amended twice during the pendency of the 
appeal.  67 Fed. Reg. 54345-54349 (August 22, 2002) 
(effective September 23, 2002) and 68 Fed. Reg. 51454-51458 
(August 27, 2003) (effective September 26, 2003).

Under the old and new criteria, the disability of the 
cervical spine is rated on orthopedic (limitation of motion) 
and neurological manifestations or abnormality, or 
incapacitating episodes. 

Old and New Criteria for Degenerative Joint Disease Based on 
Limitation of Motion

Under the old criteria, arthritis due to trauma is evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Traumatic 
arthritis substantiated by X-ray findings is rated as 
degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint.  

Limitation of motion of the cervical is rated under 
Diagnostic Code 5290.  The criterion under Diagnostic Code 
5290 for the next high rating, 20 percent, is moderate 
limitation of motion.  

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula) 
replaced the old rating criteria under various Diagnostic 
Codes, including Diagnostic Codes 5290, and either eliminated 
or renumbered the old Diagnostic Codes.  Also, under the 
General Rating Formula, objective neurologic abnormalities 
are separately rated under the appropriate Diagnostic Code.



Degenerative joint disease or arthritis of the spine under 
the General Rating Formula is listed under Diagnostic Code 
5242.  Under the General Rating Formula with or without 
symptoms such as pain to include radiating pain, the criteria 
for the next higher rating, 20 percent, are forward flexion 
of the cervical spine greater than 15 degrees, but not 
greater than 30 degrees; or a combined range of motion of not 
greater than 170 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  
Analysis 

Diagnostic Code 5290

Under Diagnostic Code 5290, the criterion for the next high 
rating, 20 percent, is moderate limitation of motion.  The 
normal ranges of motion of the cervical spine are forward 
flexion to 45 degrees, extension to 45 degrees, lateral 
flexion, right and left, 45 degrees, and rotation, right and 
left, 80 degrees.  The combined range of motion of the 
cervical spine is 340 degrees.

The record shows that the combined limitation of the motion 
of the cervical spine was in the range from 215 degrees to 
285 degrees out of 340 degrees (normal) with active range of 
motion in flexion, extension, lateral flexion, right and 
left, and rotation, right and left.  With 63% or more of 
normal range of motion (215 out of 340 degrees = 63 percent 
and either 275 or 285 out of 340, which is greater than 63%), 
moderate limitation of motion of the cervical spine under 
Diagnostic Code 5290 is not demonstrated, considering such 
factors as functional loss due pain, weakened movement, 
fatigability, and painful motion.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

 


General Rating Formula for Diseases and Injuries of the Spine

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the criteria for the next higher rating, 20 
percent, are forward flexion of the cervical spine greater 
than 15 degrees, but not greater than 30 degrees; or a 
combined range of motion of not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

On VA examination in December 2003, flexion was to 45 degrees 
and the combined range of motion was 215 degrees (45 
(flexion) +45+45+80 = 215 degrees).  

On VA examination in July 2006, forward flexion was to 40 
degrees, and the combined range of motion was 285 degrees (40 
(flexion) +45+40+40+60+60 = 285 degrees).  On VA examination 
in July 2007, forward flexion was to 35 degrees, and the 
combined range of motion was 275 (35 (flexion) 
+35+35+40+60+70 = 275 degrees).  There was no additional 
limitation of motion with repetitive motion due to pain, 
fatigue, incoordination, weakness or lack of endurance.

As forward flexion in the range of 35 to 45 exceeds 30 
degrees, the criterion for the next higher rating based on 
limitation of flexion is not met.  As the combined range of 
motion, 215 degrees to 285 degrees, exceeds a combined range 
of motion of 170 degrees, the criterion for the next higher 
rating based on combined range of motion is not met, 
considering such factors as functional loss due pain, 
weakened movement, fatigability, and painful motion.  38 
C.F.R. §§4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995). 



As for the criteria for the next higher rating based on 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, on VA examination in 
July 2006, the pertinent findings were straightening of the 
cervical spine normal curvature and evidence of stiffness as 
well as bilateral paracervical muscle guarding with 
intermittent spasms and tenderness to touch.  

On VA examination in July 2007, physical examination of the 
cervical spine revealed normal posture, gait, curvature of 
the spine, symmetry in appearance, and symmetry in rhythm of 
spinal motion.  As an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis is not shown, the criteria for the next higher 
rating based on abnormal spinal contour are not shown.  

Old and New Criteria for Degenerative Disc Disease

During the pendency of the appeal, the criteria for rating 
degenerative disc disease under Diagnostic Code 5293 were 
amended twice, effect September 23, 2002, (old), and 
effective September 26, 2003 (new).

Under the old Diagnostic Code 5293, that is, the version in 
effect as of September 23, 2002, the criteria for a the next 
higher rating, 20 percent, are incapacitating episodes having 
a total duration of at least 2 weeks, but less than 4 weeks 
during the past 12 months.  An "incapacitating episode" is 
defined as a period of acute signs and symptoms due to disc 
syndrome, requiring bed rest prescribed by a physician and 
treatment by a physician.

Under the old Diagnostic Code 5293, degenerative disc disease 
could also be rated on the basis of chronic orthopedic and 
neurologic manifestations, using the criteria for the most 
appropriate orthopedic or neurologic Diagnostic Codes. The 
disability is rated under the method that results in the 
higher rating.



Effective from September 26, 2003, Diagnostic Code 5293 was 
renumbered as Diagnostic Code 5243. And degenerative disc 
disease is rated under either the General Rating Formula to 
include objective neurologic abnormalities or the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the criteria for the next 
higher rating, 20 percent, are incapacitating episodes having 
a total duration of at least two weeks, but less than four 
weeks during the past 12 months.

There was no change in the definition of an "incapacitating 
episode," that is, a period of acute signs and symptoms due 
to disc syndrome, requiring bed rest prescribed by a 
physician and treatment by a physician.

Throughout the appeal, there was no change in the criteria 
for rating neurologic manifestations or abnormalities under 
the appropriate Diagnostic Code, in this case, Diagnostic 
Code 8513, pertaining to all radicular groups.  Under 
Diagnostic Code 8513, the criterion for a compensable rating, 
20 percent, is mild incomplete paralysis.  The term 
"incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve 
lesion or to partial regeneration. When the involvement is 
wholly sensory, the rating should be for mild, or at most, 
the moderate degree. 38 C.F.R. § 4.124(a).

Diagnostic Code 5293

Under the old Diagnostic Code 5293, effective as of September 
23, 2002, the criteria for the next higher rating, 20 
percent, are incapacitating episodes having a total duration 
of at least 2 weeks, but less than 4 weeks during the past 12 
months.  



Under the old Diagnostic Code 5293, degenerative disc disease 
could also be rated on the basis of chronic orthopedic and 
neurologic manifestations, using the criteria for the most 
appropriate orthopedic or neurologic Diagnostic Codes.  The 
disability is rated under the method that results in the 
higher rating.

VA records show that in July 2004 cervical radiculopathy was 
not found on an electromyelogram (EMG).  On VA examination in 
July 2006, the Veteran complained of sharp cervical spine 
pain radiating into the upper extremities.  

There was objective evidence of bilateral paracervical muscle 
guarding with intermittent spasms and tenderness to touch.  
Sensory evaluation revealed diminished sensation in the ulnar 
distribution in the upper extremities; however, reflexes were 
full and equal.  

In January 2007, the Veteran denied any radicular symptoms.  
Neurologic examination revealed normal bulk and tone 
throughout the upper extremities.  There were no deficits 
noted on manual muscle testing.  Sensation to light touch was 
intact; however, pinprick sensation was decreased on the 
right ulnar side below the elbow.  Deep tendon reflexes were 
intact.  

The examiner referred to an EMG in August 2006, which was 
normal with no evidence of peripheral neuropathy or right 
cervical nerve root lesion.  On VA examination in July 2007, 
there was objective evidence of painful motion without spasm, 
weakness, or acute tenderness.  The deep tendon reflexes were 
intact.  

Although on VA examination in July 2006, there was objective 
evidence of bilateral paracervical muscle guarding with 
intermittent spasms and tenderness to touch, cervical 
radiculopathy was not found before July 2006 by EMG in July 
2004 or after July 2006 by EMG in August 2006.  

Under the old Diagnostic Code 5293, in the absence of 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks during the past 12 months, the 
criteria for a higher rating is not warranted.  

As for a separate rating for neurologic manifestations, 
although there is evidence of diminished sensation in the 
ulnar distribution in the upper extremities, the Veteran 
already has separate, 10 percent ratings for carpal tunnel 
syndrome, right and left, which are based on neurological 
manifestations, involving the ulnar nerve.  

In considering whether a higher rating would result after 
combining the separate ratings for the chronic orthopedic and 
neurologic manifestations, the Board concludes that a higher 
rating would not result.  As previously discussed, the 
orthopedic (limitation of motion) manifestations are no more 
than 10 percent disabling under Diagnostic Code 5290 and the 
General Rating Formula and separate neurological 
manifestations, other than carpal tunnel syndrome, which is 
already rated, attributable to cervical neuropathy is not 
shown.  

As for cervical pain, which is recurrent manifestation, pain 
has already been considered under orthopedic manifestations 
and to separately rate cervical pain as a neurologic 
manifestation would violate the rule against pyramiding.  38 
C.F.R. § 4.14. 

Formula for Rating Intervertebral Disc Syndrome
Based on Incapacitating Episodes

Effective from September 26, 2003, Diagnostic Code 5293 was 
renumbered as Diagnostic Code 5243.  Degenerative disc 
disease is rated under either the General Rating Formula to 
include objective neurologic abnormalities or the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating.



Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the criteria for the next 
higher rating, 20 percent, are incapacitating episodes having 
a total duration of at least two weeks, but less than four 
weeks during the past 12 months.  In the absence of 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks during the past 12 months, the 
criteria for a higher rating is not warranted.

As for a separate rating for objective neurologic 
abnormalities, again although there is evidence of diminished 
sensation in the ulnar distribution in the upper extremities, 
the Veteran already has separate, 10 percent ratings for 
carpal tunnel syndrome, right and left, which are based on 
neurological manifestations, involving the ulnar nerve.  And 
other than carpal tunnel syndrome, which is already rated, 
cervical neuropathy is not shown.

On the evidence of the record, the preponderance of the 
evidence is against an initial rating higher than 10 percent 
for degenerative joint disease and degenerative disc disease, 
and the benefit-of-the-doubt standard of proof does not 
apply. 38 U.S.C.A. § 5107(b).

2. Lumbar Spine

Factual Background 

The current claim was received on September 4, 2003.

On VA examination in December 2003, the Veteran complained of 
low back pain and stiffness.  On range of motion, flexion was 
to 90 degrees, extension was to 30 degrees, lateral flexion 
was to 30 degrees, right and left, and rotation was to 45 
degrees, right and left.  There was no pain with motion or 
tenderness to palpation.  The straight leg raising testing 
was negative to 60 degrees.  Gait was steady and her stance 
was upright.  Deep tendon reflexes were intact.  The 
diagnosis was lumbar strain as well as degenerative joint 
disease.  

In May 2004, the RO granted service connection for 
degenerative joint disease of the lumbar spine and assigned 
an initial noncompensable rating under Diagnostic Code 5243.

In October 2004 a MRI revealed degenerative disc disease.  VA 
records show that in March 2006, an initial kinesiotherapy 
assessment demonstrated ranges of motion of the lower 
extremities were within normal limits and full range of 
motion against gravity and full resistance in the lower 
extremities. 

On VA examination in July 2006, the Veteran presented with 
complaints of sharp lumbar spine pain radiating into the 
right lower extremity posterior and then anteriorly into the 
leg level.  Physical examination revealed moderately severe 
stiffness and diffuse tenderness of the lumbar spine.  On 
range of motion, forward flexion was to 65 degrees, extension 
was to 15 degrees with pain at the endpoint, lateral flexion 
and rotation were to 20 degrees, right and left.  There was 
no additional limitation of motion with repetitive use.  

There was no evidence of any paresthesias, postural 
deformities, paralumbar spasms, or guarding.  Sensation in 
the lower extremities was intact and reflexes were equal.  
The examiner noted that the Veteran did not have a history of 
incapacitating episodes, using assistive devices, or prior 
surgical procedures.  

Additionally, the Veteran was determined to be is self-
sufficient with regards to day-to-day activities.  The 
Veteran was diagnosed as having degenerative joint disease, 
degenerative disc disease, and a mild to moderate strain of 
the lumbar spine. 

In August 2006, based upon the July 2006 VA examination 
findings, the RO determined that the Veteran's lumbar spine 
disability warranted an increased disability rating of 10 
percent, effective July 18, 2006.



In July 2007, the Veteran was afforded another VA 
examination.  The Veteran described lumbar spine pain with 
motion.  On range of motion, forward flexion was to 70 
degrees with mild discomfort, extension was to 15 degrees 
with mild discomfort, lateral flexion was to 30 degrees, 
right and left, rotation was to 25 degrees, right and left, 
with discomfort.  There was no additional limitation of 
motion with repetitive motion due to pain, fatigue, 
incoordination, weakness or lack of endurance.  There was 
objective evidence of painful motion without acute spasms, 
weakness, or tenderness.  Deep tendon reflexes were intact in 
the lower extremities.  The Veteran denied experiencing any 
acute flare-ups that have been incapacitating over the past 
12 months.  

An Initial Compensable Rating before July 18, 2006 

The Veteran's lumbar spine disability was assigned an initial 
noncompensable rating under Diagnostic Code 5243 (disc 
syndrome). 

The schedular criteria for rating a disability of the lumbar 
spine were amended twice during the pendency of the appeal.  
67 Fed. Reg. 54345-54349 (August 22, 2002) (effective 
September 23, 2002) and 68 Fed. Reg. 51454-51458 (August 27, 
2003) (effective September 26, 2003).

Under the old and new criteria, the disability of the lumbar 
spine is rated on orthopedic (limitation of motion) and 
neurological manifestations or abnormality, or incapacitating 
episodes. 

Old and New Criteria for Degenerative Joint Disease Based on 
Limitation of Motion

Under the old criteria, limitation of motion of the lumbar 
spine is rated under Diagnostic Code 5292.  The criterion 
under Diagnostic Code 5292 for a 10 percent rating is slight 
limitation of motion.  The criterion for a 20 percent is 
moderate limitation of motion.  

Also applicable is Diagnostic Code 5295, pertaining to 
lumbosacral strain.  Under Diagnostic Code 5295, the 
criterion for 10 percent rating is characteristic pain on 
motion.  The criteria for a 20 percent are muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula) 
replaced the old rating criteria under various Diagnostic 
Codes, including Diagnostic Codes 5292 and 5295, and either 
eliminated or renumbered the old Diagnostic Codes.  Also, 
under the General Rating Formula, objective neurologic 
abnormalities are separately rated under the appropriate 
Diagnostic Code.

Under the General Rating Formula for rating orthopedic 
manifestations, the criteria for a 10 percent rating are 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or a combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.

The criteria for a 20 percent rating under the General Rating 
Formula are forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
a combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.
Analysis 

Diagnostic Codes 5292 and 5295

General Rating Formula 

Before July 18, 2006, under Diagnostic Code 5292, the 
criterion for a 10 percent rating is slight limitation of 
motion.  

For VA rating purposes, the normal ranges of motion of the 
thoracolumbar spine are forward flexion to 90 degrees, 
extension to 30 degrees, lateral flexion, right and left, 30 
degrees, and rotation, right and left, 30 degrees.  The 
combined range of motion of the thoracolumbar spine is 240 
degrees. 38 C.F.R. § 4.71a, Plate V.

On VA examination in December 2003, flexion was to 
90 degrees, extension was to 30 degrees, lateral flexion was 
to 30 degrees, right and left, and rotation was to 45 
degrees, right and left.  The combined range of motion was 
greater than 235 degrees (90 (flexion)+30+30+30+45+45 = 270 
degrees). 

As the combined range of motion of the lumbar spine was 100% 
of normal or greater, slight limitation of motion of the 
lumbar spine under Diagnostic Code 5292 is not demonstrated, 
considering such factors as functional loss due pain, 
weakened movement, fatigability, and painful motion.  38 
C.F.R. §§4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Where as here limitation of motion is noncompensable under 
Diagnostic Code 5292, a rating of 10 percent may be assigned 
for limitation of motion objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  Diagnostic Code 5003.  On VA examination in 
December 2003, the Veteran complained of low back pain and 
stiffness, but there was no pain with motion or tenderness to 
palpation.  Gait was steady and her stance was upright. 

As limitation of motion was not objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion, the criteria for a 10 percent 
rating based on painful motion under Diagnostic Code 5003 
have not been met. 



Before July 18, 2006, as for Diagnostic Code 5295, pertaining 
to lumbosacral strain, the criterion for 10 percent rating is 
characteristic pain on motion.  On VA examination in December 
2003, although the Veteran complained of low back pain and 
stiffness.  There was no pain with motion or tenderness to 
palpation.  The straight leg raising testing was negative to 
60 degrees.  Gait was steady and her stance was upright.  In 
the absence of characteristic pain on motion, the criterion 
for a compensable rating under Diagnostic Code 5295 have not 
been met. 

Before July 18, 2006, the criteria for the next higher 
rating, 10 percent, under the General Rating Formula is 
flexion not greater than 85 degrees or combined range of 
motion not greater than 235 degrees.  As forward flexion of 
90 degrees exceeds 85 degrees, the criterion for the next 
higher rating based on limitation of flexion is not met.  

As the combined range of motion of 270 degrees exceeds a 
combined range of motion of 235 degrees, the criterion for 
the next higher rating based on combined range of motion is 
not met, considering such factors as functional loss due 
pain, weakened movement, fatigability, and painful motion.  
38 C.F.R. §§4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995). 

Before July 18, 2006, as for the criteria for a 10 percent 
rating based on muscle spasm or guarding or localized 
tenderness without an abnormal gait or abnormal spinal 
contour, on VA examination in December 2003, there was no 
pain with motion or localized tenderness to palpation.  In 
the absence on muscle spasm or guarding or localized 
tenderness, the criteria for a 10 percent rating have not 
been met.
 
Old and New Criteria for Degenerative Disc Disease 

During the pendency of the appeal, the criteria for rating 
degenerative disc disease under Diagnostic Code 5293 were 
amended twice, effect September 23, 2002, (old), and 
effective September 26, 2003 (new).

Under the old Diagnostic Code 5293, that is, the version in 
effect as of September 23, 2002, the criteria for the next 
higher rating, 10 percent, are incapacitating episodes having 
a total duration of at least one week, but less than 2 weeks 
during the past 12 months.  An "incapacitating episode" is 
defined as a period of acute signs and symptoms due to disc 
syndrome, requiring bed rest prescribed by a physician and 
treatment by a physician.

Under the old Diagnostic Code 5293, degenerative disc disease 
could also be rated on the basis of chronic orthopedic and 
neurologic manifestations, using the criteria for the most 
appropriate orthopedic or neurologic Diagnostic Codes.  The 
disability is rated under the method that results in the 
higher rating.

Effective from September 26, 2003, Diagnostic Code 5293 was 
renumbered as Diagnostic Code 5243.  And degenerative disc 
disease is rated under either the General Rating Formula to 
include objective neurologic abnormalities or the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the criteria for the next 
higher rating, 10 percent, are incapacitating episodes having 
a total duration of at least two weeks, but less than four 
weeks during the past 12 months, which had not changed. 

There was no change in the definition of an "incapacitating 
episode," that is, a period of acute signs and symptoms due 
to disc syndrome, requiring bed rest prescribed by a 
physician and treatment by a physician.

Throughout the appeal, there was no change in the criteria 
for rating neurologic manifestations or abnormalities under 
the appropriate Diagnostic Code, in this case, Diagnostic 
Code 8520, pertaining to sciatic neuropathy.  Under 
Diagnostic Code 8520, the criterion for the next higher 
rating, 10 percent, is mild incomplete paralysis.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration. When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124(a). 

On VA examination in December 2003, there was no pain with 
motion or tenderness to palpation.  The straight leg raising 
testing was negative to 60 degrees.  The Veteran's gait was 
steady and her stance was upright.  The deep tendon reflexes 
were intact.  There was no evidence of incapacitating 
episodes. 

As for degenerative disc disease of the lumbar spine, there 
is no evidence of incapacitating episodes under the old 
Diagnostic Code 5293 or under the new Formula for Rating 
Intervertebral Disc Syndrome Based.  And no evidence of 
neurological manifestations or of objective neurological 
abnormalities indicative of mild incomplete paralysis of the 
sciatic nerve. 

On the evidence of the record, the preponderance of the 
evidence is against an initial compensable rating for 
degenerative joint disease and degenerative disc disease of 
the lumbar spine, and the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b). 

An Initial Rating Higher than 10 Percent 

Analysis 

Diagnostic Codes 5292 and 5295

General Rating Formula

While on appeal, in a rating decision in August 2006, the RO 
increased the rating for degenerative joint disease of the 
lumbar spine to 10 percent under Diagnostic Code 5243, 
effective July 18, 2006. 

For VA rating purposes, the normal ranges of motion of the 
thoracolumbar spine are forward flexion to 90 degrees, 
extension to 30 degrees, lateral flexion, right and left, 30 
degrees, and rotation, right and left, 30 degrees.  The 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, Plate V.

On VA examination in July 2006, forward flexion was to 
65 degrees, extension was to 15 degrees with pain at the 
endpoint, lateral flexion and rotation were to 20 degrees, 
right and left.  There was no additional limitation of motion 
with repetitive use.  The combined range of motion was 
greater than 120 degrees (65 (flexion)+15+20+20+20+20 = 160 
degrees of 240 degrees or 66% of normal).  On VA examination 
in July 2007, forward flexion was to 70 degrees, extension 
was to 15 degrees, lateral flexion, right and left, was to 30 
degrees, rotation, right and left, was to 25 degrees.  There 
was no additional limitation of motion with repetitive use.  
The combined range of motion was greater than 120 degrees (70 
(flexion)+15+30+30+25+25 = 195 degrees of 240 degrees or 
greater than 90% of normal). 

For degenerative joint disease of the lumbar spine, the 
criterion under the old Diagnostic Code 5292 (limitation of 
motion of the lumbar spine) for the next high rating, 20 
percent, is moderate limitation of motion. 

As the combined range of motion of the lumbar spine was at 
least 66% of normal or greater, moderate limitation of motion 
of the lumbar spine under Diagnostic Code 5292 is not 
demonstrated, considering such factors as functional loss due 
pain, weakened movement, fatigability, and painful motion.  
38 C.F.R. §§4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).

As for Diagnostic Code 5295, pertaining to lumbosacral 
strain, the criteria for a 20 percent rating are muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  

On VA examination in July 2006, the Veteran presented with 
complaints of sharp lumbar spine pain radiating into the 
right lower extremity posterior and then anteriorly into the 
leg level.  Physical examination revealed moderately severe 
stiffness and diffuse tenderness of the lumbar spine.  There 
was no evidence of any paresthesias, postural deformities, 
paralumbar spasms, or guarding.  

On VA examination in July 2007, the Veteran described lumbar 
spine pain with motion.  There was objective evidence of 
painful motion without acute spasms, weakness, or tenderness.  
In the absence of muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position, the criteria for a compensable rating under 
Diagnostic Code 5295 have not been met. 

The criteria for the next higher rating, 20 percent, under 
the General Rating Formula is flexion not greater than 60 
degrees or combined range of motion not greater than 120 
degrees.  As forward flexion of 65 and 70 degrees exceeds 60 
degrees, the criteria for the next higher rating based on 
limitation of flexion is not met, considering such factors as 
functional loss due pain, weakened movement, fatigability, 
and painful motion.  38 C.F.R. §§4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

As the combined range of motion of 160 and 196 degrees 
exceeds a combined range of motion of 120 degrees, the 
criteria for the next higher rating based on combined range 
of motion is not met, considering such factors as functional 
loss due pain, weakened movement, fatigability, and painful 
motion.  38 C.F.R. §§4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995). 

As for the criteria for a 20 percent rating based on muscle 
spasm or guarding or localized tenderness with an abnormal 
gait or abnormal spinal contour, on VA examination in July 
2006, the was no evidence of postural deformities, paralumbar 
spasms, or guarding.  



On VA examination in July 2007, there was objective evidence 
of painful motion without acute spasms, weakness, or 
tenderness.  In the absence of evidence of muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, the criteria for a 20 percent rating 
have not been met.

Old and New Criteria for Degenerative Disc Disease 

Under the old Diagnostic Code 5293, the criteria for the next 
higher rating, 20 percent, are incapacitating episodes having 
a total duration of at least two weeks, but less than four 
weeks during the past 12 months.  An "incapacitating episode" 
is defined as a period of acute signs and symptoms due to 
disc syndrome, requiring bed rest prescribed by a physician 
and treatment by a physician.

Under the old Diagnostic Code 5293, degenerative disc disease 
could also be rated on the basis of chronic orthopedic and 
neurologic manifestations, using the criteria for the most 
appropriate orthopedic or neurologic Diagnostic Codes.  The 
disability is rated under the method that results in the 
higher rating.

Effective from September 26, 2003, Diagnostic Code 5293 was 
renumbered as Diagnostic Code 5243.  And degenerative disc 
disease is rated under either the General Rating Formula to 
include objective neurologic abnormalities or the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the criteria for the next 
higher rating, 20 percent, are incapacitating episodes having 
a total duration of at least two weeks, but less than four 
weeks during the past 12 months, which had not changed. 

There was no change in the definition of an "incapacitating 
episode," that is, a period of acute signs and symptoms due 
to disc syndrome, requiring bed rest prescribed by a 
physician and treatment by a physician.

Throughout the appeal, there was no change in the criteria 
for rating neurologic manifestations or abnormalities under 
the appropriate Diagnostic Code, in this case, Diagnostic 
Code 8520, pertaining to sciatic neuropathy.  Under 
Diagnostic Code 8520, the criterion for the next higher 
rating, 10 percent, is mild incomplete paralysis.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration. When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124(a). 

As for degenerative disc disease of the lumbar spine, there 
is no evidence of incapacitating episodes under the old 
Diagnostic Code 5293 or under the new Formula for Rating 
Intervertebral Disc Syndrome Based on VA examinations in July 
2006 or in July 2007.  On VA examination in July 2006, there 
was no evidence of any paresthesias, postural deformities, 
paralumbar spasms, or guarding.  Sensation in the lower 
extremities was intact and reflexes were equal.  On VA 
examination in July 2007, there was objective evidence of 
painful motion without acute spasms, weakness, or tenderness.  
Deep tendon reflexes were intact in the lower extremities.  
In the absence of evidence of neurological manifestations or 
of objective neurological abnormalities indicative of mild 
incomplete paralysis of the sciatic nerve, the criteria for a 
separate rating for neurological manifestations or of 
objective neurological abnormalities have not been met. 

On the evidence of the record, the preponderance of the 
evidence is against an initial compensable rating prior to 
July 18, 2006, and an initial rating higher than 10 percent 
from July 18, 2006, for degenerative joint disease and 
degenerative disc disease of the lumbar spine, and the 
benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b).





Extraschedular Rating 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate. This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the veteran's disability level and symptomatology, then the 
veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular rating is, therefore, 
adequate and referral for an extraschedular rating is not 
required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Comparing the Veteran's current disability levels and the 
symptomatology to the Rating Schedule, the degrees of 
disability are contemplated by the Rating Schedule and the 
assigned schedule ratings are, therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).

                                                                         
(The Order follows on the next page.).  







ORDER

An initial rating higher than 10 percent for degenerative 
joint disease and degenerative disc disease of the cervical 
spine is denied.

An initial compensable rating before July 18, 2006, and an 
initial rating higher than 10 percent from July 18, 2006, for 
degenerative joint disease and degenerative joint disc 
disease of the lumbar spine is denied.



___________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


